In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered May 10, 1973, in favor of defendants, upon the trial court’s (1) setting aside a jury verdict in favor of plaintiffs against defendants on the issue of liability and (2) directing a verdict against plaintiffs. Judgment reversed, with costs, and verdict in favor of plaintiffs reinstated. Upon the record on this appeal, the Trial Justice was not warranted in setting aside the jury’s verdict in favor of plaintiffs, since a pure question of fact was involve. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.